Title: To James Madison from Albert Gallatin, 10 April 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
April 10th 1812
The enclosed memorandum contains the substance of all the information I possess respecting the lands in Tenessee, which is connected with the late proceedings on the part of North Carolina. Respectfully Your obedt. Servt.
Albert Gallatin
 
[Enclosure]
Memorandum—Lands in Tenessee
By act of cession of N. Carolina to U. States of year 1790; reservation is made of land sufficient to satisfy military land bounties, & all previous entries or grants. In case of deficiency, or of entries on lands previously located, parties to have the privilege to take the deficiency in any other part of the ceded territory, and to remove location on any vacant land within the cession. Finally Governor of North Carolina is to perfect titles where entries have been made & titles not confirmed. See land laws (pages 46 & 47)
By act of N. Carolina of 1803, the State of Tenessee is authorised to perfect titles to lands aforesaid, on condition that Congress would assent thereto.
By act of Congress of 18th April 1806, (bottomed on act of State of Tenessee of 1802) a certain line is drawn through the State of Tenessee; and Tenessee having ceded to the United States all its claim to the lands west or south of said line, the United States cede to Tenessee all their claim to the lands east or north of said line subject to the terms of N. Carolina cession, giving their assent to last mentioned act of N. Carolina, so as to authorise Tenessee to perfect titles to lands east or north of said line. A condition of this cession is that all locations which were not prior to 25 Feby. 1790 located south or west of said line shall be located & titles perfected within the territory ceded to Tenessee. Several appropriations of land for public purposes are also directed by the act. By last section of the act, it is provided that if territory ceded to Tenessee does not contain cultivable land enough to satisfy all legal claims reserved by N. Carolina’s act of cession, Congress will hereafter provide for deficiency out of lands west & south of division line aforesaid (See land laws, pages 50–54)
It seems that N. Carolina has considered this act as an infraction of the terms of the act of cession, because it deprived claimants under her from the right of removing locations on any vacant land, & confined them in first instance to lands east & north of division line, excluding them even there from tracts to be appropriated by act of 1806 for public uses, and leaving them only a Contingent right to locate deficiencies on the south west side of the line in such manner as Congress might hereafter direct. The fact is that the terms of cession were such, and the subsequent issues by N. Carolina of military warrants so great, that it had always appeared (to me) that they would select & cover every acre of good land & that it was not worth while for the United States to attempt to secure any lands under the act of cession.

North Carolina has therefore by her act of last session repealed her act of 1803 which authorised Tenessee to perfect titles, so far as Congress had not by its assent made such repeal impossible. And as that assent (by act of 1806) extended only to lands north & east of division line, N. Carolina has by said act of last session declared that she would (under the conditions in act of cession) complete the titles to lands south & west of said line. The act accordingly directs it to be done and sanctions the appointment of a surveyor for that purpose.
By act of 25th Feby. 1811 Congress has authorised the sale to certain commissioners of 640 acres (south & west of above mentioned division line) for the scite of the town of Pulasky in Giles County. It seems that this is also complained of, some N. Carolina warrant holder claiming the right to locate it on that spot.
